11TH COURT OF APPEALS
                                         EASTLAND, TEXAS
                                             JUDGMENT

In the interest of F.H.P., a child,                   * From the 244th District
                                                        Court of Ector County,
                                                        Trial Court No. C-3081-PC.

No. 11-12-00263-CV                                    * February 28, 2013

                                                      * Memorandum Opinion by Wright, C.J.
                                                        (Panel consists of: Wright, C.J.,
                                                        McCall, J., and Willson, J.)

        This court has inspected the record in this cause and concludes that there is no error in the
order below. Therefore, in accordance with this court’s opinion, the order of the trial court is in
all things affirmed.